DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Claim Objection 
Claim 26 is objected for missing antecedent basis “. Inuslative material between the first.” . Examiner suggests the applicant to amend the claim as “… the insulative material between…”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26-38, 41-43, and 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2007/0158736, hereinafter Arai).
            With respect to claim 26, Arai discloses a semiconductor construction (fig. 21), comprising: a first control gate structure (SGD); a transistor comprising a second 


[AltContent: rect][AltContent: arrow][AltContent: rect]
[AltContent: arrow]


    PNG
    media_image1.png
    499
    726
    media_image1.png
    Greyscale


	In another embodiment, Arai discloses that the transistor is a charge-trapping transistor (e.g. para 0020). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Arai’s device by having a charge-trapping transistor in order to provide components to store the charge in a memory device.
	 
With respect to claim 41, Arai discloses a semiconductor construction (fig. 2) comprising: a NAND memory array having word lines (WLs) and intersecting local bitlines (7) and comprising unit cells having NAND strings extending vertically relative to a supporting semiconductor substrate (fig. 2), each NAND string having a plurality of control gate structures (SGD, WLs and SGs) including transistor devices located at intersections of said wordlines and local bitlines (fig. 2), wherein the charge trapping devices of each NAND string are connected in series, source to drain, between a source selecting control gate device and a drain selecting control gate device (para 0006), wherein the source selecting control gate device is located at an intersection of a local bitline (fig. 6) and a source select line and the drain selecting control gate device is located at an intersection of a local bitline and a drain select line (fig. 6), wherein the control gate structures are each part of conductive lines (SGD; WLs and SGS) extending in a first direction (fig. 21), the conductive lines extending beyond the NAND unit cells to form a series of steps with exposed platforms (fig. 21) and each conductive line comprising a terminal end (see below); insulative material between the conductive 







[AltContent: rect][AltContent: rect]
[AltContent: arrow][AltContent: arrow]

    PNG
    media_image1.png
    499
    726
    media_image1.png
    Greyscale



	In another embodiment, Arai discloses that the transistor device are charge-trapping transistor (e.g. para 0020). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Arai’s device by having a charge-trapping transistors in order to provide components to store the charge in a memory device.
            With respect to claim 27, Arai further discloses wherein the first control gate structure is incorporated into a selecting device (SGD) of a NAND cell unit (para 0010; NAND unit cell).
            With respect to claim 28, Arai further discloses wherein the second control gate structure is incorporated into a string device of a NAND cell unit (para 0103).
            With respect to claim 29, Arai further discloses wherein the first control gate structure is incorporated into a selecting device (SGD) of a NAND cell unit (para 0010; NAND unit cell) and the second control gate structure is incorporated into a string device of the NAND cell unit (para 0103).
            With respect to claim 30, Arai further discloses a third control gate structure vertically spaced from the first and second control gate structures (fig. 21; there are multiple control gates vertically spaced apart from each other) by at least an insulative material structure (36).
With respect to claim 31, Arai further discloses wherein the third control gate structure is incorporated into a selecting device (SGS) of a NAND cell unit (para 0010; NAND unit cell).
With respect to claim 32, Arai further discloses wherein the third control gate structure is incorporated into a string device of a NAND cell unit (para 0103).
With respect to claim 33, Arai further discloses that the first control gate structure is incorporated into a first selecting device (SGD) of a NAND cell unit (para 0010; NAND unit cell);
the second control gate structure is incorporated into a string device of the NAND cell unit (para 0103); and the third control gate structure is incorporated into a second selecting device (SGS) of a NAND cell unit (para 0010; NAND unit cell).
With respect to claim 34, Arai further discloses a third conductive line extending from the third control gate structure and comprising a third step with the first and second steps (fig. 21).
With respect to claims 35, and 47, Arai further discloses wherein    the    charge-trapping transistor comprises charge-storage material that extends along both of the first and second control gate structures (fig. 21).
With respect to claims 36 and 49, Arai further discloses wherein    the    charge-trapping transistor comprises charge-storage material that extends along only the second of the first and second control gate structures (fig. 21).
With respect to claim 37, Arai further discloses wherein an interconnect extending from each of the first and second steps (35 of fig. 21).
With respect to claims 38, 42, and 43, Arai further discloses wherein the charge-trapping transistor comprises charge-storage material (para 0101; insulating charge storage layer), the charge-storage material comprising one or more charge trapping compositions (para 0104; silicon oxide; silicon nitride etc.).
With respect to claim 46, Arai discloses electrically insulative dividers (36 of fig. 21) that separate pillars and the conductive lines that comprise the control gate structures (fig. 21), the conductive lines comprising the control gate structures being within trenches that are between adjacent electrically insulative dividers (SGD.WLs and SGS are between insulative dividers 36s).
With respect to claim 47, Arai discloses wherein the pillars comprise channel regions and source/drain regions from a first NAND unit cell (para 0100) along one lateral side, and comprise channel regions and source/drain regions from a second NAND unit cell along an opposing lateral side (para 0152).
With respect to claim 50, Arai discloses that the charge-storage material extends along the NAND string devices but not along the first and second control gate structures (fig. 21).

Claims 39, 40, 44, and 45  are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Seol et al. (US 2007/0114572, hereinafter Seol).
With respect to claims 39, and 44, Arai further discloses wherein the charge-trapping compositions comprises charge-trapping insulative material (para 0101).
Arai does not explicitly disclose that the charge trapping compositin comprises metallic and semiconductive nanodots.
In an analogous art, Seol discloses that the charge trapping composition comprises metallic (para 0023; nanodots may be formed of metal) and semiconductive nanodots (claim 6; nanodots comprise of semiconductor material).

With respect to claims 40, and 45, Arai does not explicitly disclose that the charge-trapping compositions comprise nanodots embedded in insulative material.
In an analogous art, Seol discloses that the charge-trapping compositions comprise nanodots embedded in insulative material (para 0021).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Arai’s device by adding Seol’s disclosure in order to improve the charge storing capacity of a memory device.

Response to Arguments
This action is response to applicant’s arguments filed on 12/02/2020. 
Applicant’s arguments regarding claim objection are persuasive, the objection has been withdrawn. Applicant’s arguments regarding ODP are persuasive, the rejection has been withdrawn.
Applicant's arguments regarding amended limitations have been considered, however they are not persuasive.  Regarding claim 26, applicant argues as below:

    PNG
    media_image2.png
    134
    772
    media_image2.png
    Greyscale

Examiner disagrees and presents:
Arai discloses the amended limitation as below:

    PNG
    media_image3.png
    472
    684
    media_image3.png
    Greyscale

Therefore the rejection has been maintained. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                         
/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816